Citation Nr: 1613407	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-13 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of a right ring finger fracture, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975 and from July 1986 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was initially before the Board in May 2012 when the matter was remanded for additional development.  In an August 2014 decision the Board denied entitlement to a compensable rating for residuals of a right ring finger fracture on a schedular basis and remanded the issue of an extraschedular evaluation for residuals of a right ring finger fracture.  An April 2015 supplemental statement of the case was issued and the claim is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's service-connected residuals of a right ring finger fracture did not result in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards. 


CONCLUSION OF LAW

The criteria for an extraschedular disability rating, beyond the noncompensable schedular rating already assigned, for the Veteran's residuals of a right ring finger fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes (DCs) 5299-5230 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Extraschedular Consideration

The Veteran seeks an evaluation in excess of his noncompensable rating for residuals of a right ringer fracture, on an extraschedular basis.  As noted above, in an August 2014 decision, the Board denied entitlement to a compensable schedular evaluation for residuals of a right ring finger fracture.  The Veteran did not appeal this decision and the denial of his schedular rating is final.  This decision addresses only whether a higher rating is warranted on an extraschedular basis. 

Pursuant to § 3.321(b)(1), the Director of Compensation and Pension, is authorized to approve an extraschedular evaluation if the case 'presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.'  38 C.F.R. § 3.321(b)(1) (2015).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the third step is to refer the case to the Under Secretary for Benefits or the Director of C&P Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the Board may not address the issue in the first instance.

In a January 2015 Memorandum, the Director of C&P Service considered the issue of entitlement to an extraschedular rating for the Veteran's residuals of a right ring finger fracture in accordance with 38 C.F.R. § 3.321(b).  The Director noted that the Appeals Management Center had submitted a December 2014 memorandum and the evidence included in that letter were being incorporated in his decision.  He noted that extraschedular evaluations are assigned in cases where an exceptional or unusual picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of the regular rating schedular standards impracticable.  He stated that the evidentiary record, when considering the totality of the evidence, does not support criteria for entitlement to an extraschedular evaluation for right ring finger fracture disability.  The Director of C&P noted that the evidence does not show that the collective impact of the Veteran's multiple service-connected conditions renders the application of the regular rating criteria as impractical.

The Director of C&P noted that the records fail to show that the Veteran's conditions interfere with employment or have led to frequent hospitalizations.  He stated that the medical evidence does not provide an exceptional picture that renders the application of schedular standards impractical.  Therefore he determined that entitlement to an extraschedular evaluation is denied.  

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.

For the reasons set forth below, the Board ultimately finds that an extraschedular rating is not warranted for the Veteran's service connected disability.
 
Initially, as discussed in the Board's August 2014 decision, the evidence of record, was most consistent with a noncompensable rating.  The Board highlighted that the evidence failed to show amputation of his ring finger or ankylosis, which would both warrant compensable ratings for his finger.  

Put another way, as cited in the August 2014 decision, the evidence did not demonstrate the schedular criteria for a compensable rating.  He was assigned a noncompensable rating, the highest schedular rating warranted for any limitation of motion of the ring finger.  Further, although the schedular criteria provided for evaluations higher than the assigned noncompensable rating, for symptomatology other than limitation of motion, the Veteran's residuals of a right finger fracture were not shown to have been manifested with symptoms required to achieve such higher ratings.  The evidence shows that the Veteran's disability picture was adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The schedule provides for a greater evaluation for additional or more severe symptoms but no such symptoms were present in this case.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Because the schedular criteria adequately compensated the Veteran for the level of disability and symptomatology of his residuals of a right ring finger fracture the threshold for an extraschedular rating were not met and the second step of the inquiry need not be addressed.

Nevertheless, even if the available schedular evaluation for his residuals of a right ring finger fracture were inadequate (which they manifestly are not), the Veteran did not exhibit other related factors such as those provided by the regulation as 'governing norms.'  38 C.F.R. § 3.321(b)(1) (related factors include 'marked interference with employment' and 'frequent periods of hospitalization').
 
The Board acknowledges that the Veteran's residuals of a right ring finger fracture are likely to cause frustration and annoyance.  However, the fact remains that the Veteran has not been hospitalized for the condition and, in fact, he does not even appear to have received any medical treatment of the condition in quite some time.
 
The VA examiners in April 2008, June 2012, and February 2013 did suggest that the service-connected residuals of a right finger fracture caused some interference with employment.  However, the April 2008 VA examiner noted that the Veteran makes adjustments and is able to manage by working around the restrictions and pain.  The June 2012 VA examiner acknowledged that the Veteran had to stop twice a day and do nothing for an hour due to pain in his hand but noted that there was no functional limitation noted on physical examination at that time.  The Veteran at that time reported that he was not seeing a doctor about his disability, and had not been prescribed medication although he sometimes did not ibuprofen.  He self-reported that he had not missed any time from work due to his finger.  It was noted that he did not use any assistive devices.

The February 2013 VA examiner stated that the Veteran is employed as a heavy equipment operator and noted his complaints of right ring finger pain flaring up resulting in excruciating pain which requires him to stop work and rest his hand for approximately 15 minutes until the pain resolves.  It was noted that he is then able to resume his work activities.  The Veteran reported at that time that this happened 1-2 times each work day.  Significantly, the Veteran reported that he did not take pain medications.  Moreover, it was noted that the Veteran did not use any assistive devices.

It is not disputed that his residuals of a right ring finger fracture might cause some interference with employment, but some interference with employment is specifically contemplated by the schedular rating that is already assigned (noncompensable rating for any limitation of motion of the major ring or little finger).  The schedular criteria afford higher ratings for anklyosis of the finger or amputation of the finger, conditions which are not exhibited by the Veteran.  Moreover, the Veteran remains employed as a heavy equipment operator.

Looking at the entirety of the evidence, the Board finds that the Veteran's residuals of a right ring finger fracture do not cause frequent hospitalizations, marked interference with employment, or other complications that would warrant the assignment of an extraschedular rating.
 
In December 2012, the Veteran wrote a statement indicating that his condition was very painful and that he uses his hands extensively to do his work.  The Board does not doubt that the Veteran's residuals of a right ring finger fracture causes considerable consternation, but it does not appear to cause sufficient impairment to warrant an extraschedular rating. 

As described, the weight of the evidence, including the Veteran's statements, simply does not establish that his exceptional disability picture exhibits any of the governing norms for an extraschedular rating to be assigned.  As such, an extraschedular rating is denied.
 
The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his residuals of a right ring finger fracture, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his most recent February 2013 VA examination the Veteran reported that he was still working as a heavy equipment operator.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Board has not ignored the fact that that the Veteran has reported difficulty with his employment because of his residuals of a right ring finger fracture.  However, this fact, in and of itself, does not suggest he cannot work because of his service connected problem or that this issue has been raised by the record.  The Board acknowledges that some jobs may not work well for the Veteran with this problem.  However, it is something else entirely to suggest the Veteran cannot work, at all, because of his residuals of a right finger fracture.  This issue has not been raised by this record.   

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a March 2008 letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded VA examinations in April 2008, June 2012, and February 2013.  An opinion was provided by the Director of Compensation and Pension in January 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the most recent examination.  

The Board finds the above examinations together, to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and the opinion of the C&P Director together provide the information necessary to evaluate his disability.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in May 2012 and August 2014.  All those actions were accomplished, and there has been substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable rating for residuals of a right ring finger fracture, on an extraschedular basis, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


